UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8082


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EDWARD PATTERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:04-cr-00049-BO-1; 5:07-cv-00385-BO)


Submitted:   July 14, 2010                 Decided:    July 22, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Edward Patterson, Appellant Pro Se. Matthew Fesak, Steve
R. Matheney, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Edward Patterson seeks to appeal the district

court’s    orders          denying    him       relief      on   his   28    U.S.C.A.        § 2255

(West Supp. 2010) motion and treating his Fed. R. Civ. P. 59(e)

motion as a successive § 2255 motion, and denying it on that

basis.     The orders are not appealable unless a circuit justice

or   judge     issues        a   certificate          of     appealability.            28    U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).          A    certificate          of    appealability         will      not   issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2006).                      When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s       assessment         of     the    constitutional           claims    is

debatable       or    wrong.         Slack       v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We     have    independently            reviewed       the    record      and

conclude       that    Patterson          has    not     made    the    requisite       showing.

Accordingly,          we    deny     a     certificate           of    appealability,          deny



                                                  2
Patterson’s motion for appointment of counsel, and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3